This case is similar in many respects to the case ofZiska v. Avey et al., 36 Okla. 405, 122 P. 722, the assignments of error presenting only two questions: First, that the court did not have jurisdiction of the defendant; and, second, that the petition did not state a cause of action; and in that case it was held:
"Where a party against whom a judgment is rendered files a motion to vacate the judgment upon the ground that the court has no jurisdiction of the defendant, and said motion is based upon nonjurisdictional grounds as well as jurisdictional grounds, held, that thereby said party enters a general appearance as though said appearance had been made at the trial. In an action to quiet title brought in the district court, where the defendant is served by publication, and judgment is entered according to the prayer of the petition, and where the defendant, constructively served, afterwards appears and files a motion in the original action to vacate and set aside the judgment rendered, and which motion is based upon both jurisdictional and nonjurisdictional grounds, it will be deemed and held that a general appearance is entered, and that any defects in the service are waived, and the judgment rendered thereon validated."
Upon an examination of the record, we find that the plaintiff in error made a general appearance in the court below in putting in issue the question of the sufficiency of the petition, *Page 579 
and plaintiff in error has thereby waived any defect in the service. This question has also been fully treated in the case of Rogers v. McCord-Collins Mercantile Co., 19 Okla. 115,91 P. 864, in which it was held:
"Where a motion is made in which questions are raised which go to the jurisdiction of the court over the parties, and in which questions are also raised which cannot be raised by special appearance, but can only be heard upon a general appearance, the parties will be taken and held to have entered a general appearance, and in such case defects in the service of summons will be deemed and held to have been waived, even though such appearance be made after judgment and upon a motion to vacate and set aside such judgment."
The remaining question to be determined is whether the petition states facts sufficient to constitute a cause of action. The brief of plaintiff in error points out no sound reason why said petition in said divorce case does not state facts sufficient to constitute a cause of action, and we are unable to find any serious defects therein. The petition could have been more explicit, but the allegation "that on or about the 29th day of February, 1904, the defendant herein abandoned plaintiff without cause or provocation, and that said abandonment still continues," is sufficient, in view of the fact that the record shows that the petition was filed over two years after such abandonment. It may be true that the allegation of abandonment could have been alleged in the petition with more care, but this court will not require that strict particularity of pleading when the question is raised on motion to vacate the judgment. Thompson et al v. Caddo CountyBank, 15 Okla. 615, 82 P. 927.
There being no other proposition presented to this court, the judgment of the district court overruling the motion to vacate should be affirmed.
By the Court: It is so ordered. *Page 580